                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE


In re: Katy Industries, Inc., et al.,
                                   :             Chapter 11
                                   :
                      Debtors.     :             Bankruptcy Case No. 17-11101 (KCJ)
__________________________________ :
                                   :
THE OFFICIAL COMMITTEE OF          :
UNSECURED CREDITORS OF KATY        :
INDUSTRIES, INC.,                  :
                                   :
                      Appellant,   :
                                   :
      v.                           :             C. A. No. 18-1081-LPS
                                   :
VICTORY PARK CAPITAL ADVISORS,     :             BK Adv Case No. 17-50937
LLC, et al.,                       :
                                   :
                      Appellees.   :


                                        RECOMMENDATION

               At Wilmington this 29th day of March , 2019.

               WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel, to determine the appropriateness of mediation in this matter;

               WHEREAS, as a result of the above screening process, mediation at this

stage would not be a productive exercise, a worthwhile use of judicial resources nor

warrant the expense of the process.

               This matter was appealed on July 23, 2019 (D.I. 1). Since that time, the

parties have kept the Court advised of their efforts to determine whether mediation on
this appeal would be fruitful and whether to privately mediate this matter. In response,

the Court entered Oral Orders. See D.I. 4 through 9. The parties selected a private

mediator and proceeded through mediation. Consistent with the Court’s oral order at

D.I. 9, the Mediator’s Certificate of Completion was filed on March 31, 2019 advising

that the matter did not resolve. D.I. 10.

              THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. No

objections to this Recommendation, pursuant to 28 U.S.C. § 636(b)(1)(B), FED. R. CIV.

P. 72(a) and D. DEL. LR 72.1, are anticipated. A briefing schedule for this appeal is

needed.

              Local counsel are obligated to inform out-of-state counsel of this Order.


                                            /s/ Mary Pat Thynge
                                            Chief U.S. Magistrate Judge Mary Pat Thynge




                                              2
